 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LAURA FOX,                                         Case No. 1:19-cv-00146-SAB

12                  Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE; GRANTING PLAINTIFF’S
13           v.                                         APPLICATION TO PROCEED IN FORMA
                                                        PAUPERIS; AND DIRECTING CLERK OF
14   COMMISSIONER OF SOCIAL SECURITY,                   THE COURT TO CORRECT TITLE OF
                                                        ACTION
15                  Defendant.
                                                        (ECF Nos. 3, 5)
16
                                                        FIVE-DAY DEADINE
17

18          This action challenging the denial of Social Security benefits was filed on February 2,

19 2019, by Brittany L. Keena on behalf of Laura Fox. (ECF No. 1.) Along with the complaint an
20 application to proceed in forma pauperis was filed. (ECF No. 3.) On February 5, 2019, an order

21 issued requiring Brittany L. Keena to show cause why this action should not be dismissed for

22 lack of standing. (ECF No. 4.) A response to the order to show cause was filed on February 7,

23 2019. (ECF No. 5.)

24          A.     Application to Proceed In Forma Pauperis

25          The Court has reviewed Plaintiff’s application to proceed in forma pauperis and finds

26 that it demonstrates entitlement to proceed without prepayment of fees. Plaintiff is hereby
27 directed to paragraph 1 of the scheduling order to be issued in this action, which directs that the

28 summons and complaint shall be served within 20 days of the filing of the complaint. Plaintiff


                                                    1
 1 shall promptly file proof of service with the Court upon completion of service.

 2          B.      Order to Show Cause

 3          The complaint that was filed states that Laura Fox is disabled and resides in Bakersfield,

 4 California, but contained no information as to why this action was filed by Brittany L. Keena on

 5 her behalf. (Compl. ¶¶ 4, 6, ECF No. 1.) Therefore, the Court issued an order requiring Plaintiff

 6 to show cause why this action should not be dismissed for lack of standing. (ECF No. 5.)

 7          Plaintiff filed a response stating that Laura Fox is deceased and this action is being

 8 brought by her daughter, Brittany L. Keena, who is her successor in interest. (ECF No. 5.) The

 9 order to show cause shall be discharged as the Court finds that Brittany Keena has standing to

10 bring this action as successor in interest to her mother.

11          C.      Screening Order

12          Notwithstanding any filing fee, the court shall dismiss a case if at any time the Court

13 determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which

14 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

15 such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)

16 (section 1915(e) applies to all in forma pauperis complaints, not just those filed by prisoners);

17 Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in forma pauperis

18 proceedings which seek monetary relief from immune defendants); Cato v. United States, 70

19 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis
20 complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998)

21 (affirming sua sponte dismissal for failure to state a claim). The Court exercises its discretion to

22 screen the plaintiff’s complaint in this action to determine if it “(i) is frivolous or malicious; (ii)

23 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

24 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

25          As discussed above, Plaintiff’s complaint states that she is disabled and resides in

26 Bakersfield. However, the response to the order to show cause states that Plaintiff is deceased.
27 (See County of Kern Certificate of Death, dated December 1, 2016, ECF No. 5 at 7.) Further,

28 the complaint alleges that this action is brought to appeal a final decision denying Laura Fox’s


                                                      2
 1 claim. (Compl. ¶ 2.) However, in the order to show cause response, Plaintiff states that this

 2 action is brought to appeal the underpayment of benefits. (ECF No. 5 at 2, 4-5.)

 3          Accordingly, the Court finds that Plaintiff’s complaint is insufficient to adequately place

 4 the defendant on notice of the claims raised in this action. Accordingly, Plaintiff shall be

 5 required to file an amended complaint that properly alleges that this action is being brought by

 6 the successor in interest challenging an underpayment in benefits.

 7          Accordingly, IT IS HEREBY ORDERED THAT:

 8          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 9          2.      The order to show cause filed February 5, 2018 is DISCHARGED;

10          3.      Plaintiff shall file an amended complaint within five days of the date of entry of

11                  this order correcting the deficiencies identified; and

12          4.      The Clerk of Court is DIRECTED to correct the docket in this action to reflect

13                  that it is brought by Brittany L. Keena as successor in interest to Laura Fox.

14
     IT IS SO ORDERED.
15

16 Dated:        February 8, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
